         Case 1:21-cr-00058-MKV Document 49 Filed 07/21/21 Page 1 of 4


                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 
 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                                    1:21-cr-58-MKV
                       -against-
                                                                        ORDER
 ILONA DZHAMGAROVA, IGOR REZNIK, and
 ARTHUR ARCADIAN,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Defendant Igor Reznik has been charged in a one-count Indictment with conspiracy to

commit immigration fraud, in violation of 18 U.S.C. § 371.          [ECF No. 2.] At his initial

presentment, Magistrate Judge Lehrburger granted on consent bail with several conditions,

including, inter alia, home detention, GPS monitoring, and restrictions on travel to the Southern

and Eastern Districts of New York and the District of Maryland. [ECF No. 18.] Reznik’s bail

disposition does not provide for temporary additional travel upon consent of the Government and

approval of Pretrial Services. [ECF No. 18.]

       On July 7, 2021, the Court denied Defendant Igor Reznik’s motion to modify the terms of

his release to permit him to travel to the Northern District of New York to perform with his band,

Mad Meg, at the JetLAG music festival later this month. [ECF No. 47.] Reznik has moved for

reconsideration of that decision. [ECF No. 48.]

       Although motions for reconsideration are not specifically recognized by the Federal Rules

of Criminal Procedure, such motions “have traditionally been allowed within the Second Circuit.”

United States v. Yannotti, 457 F. Supp. 2d 385, 388 (S.D.N.Y. 2006) (citing United States v. Clark,

984 F.2d 31, 33 (2d Cir. 1993)). In deciding criminal reconsideration motions, courts apply the



                                                  1
         Case 1:21-cr-00058-MKV Document 49 Filed 07/21/21 Page 2 of 4




same standard for civil reconsideration motions under Local Civil Rule 6.3. United States v. Kelly,

No. 19-CR-286 (AMD), 2021 WL 431030, at *1 (E.D.N.Y. Feb. 8, 2021) (collecting cases).

       To succeed on a motion for reconsideration, the movant must “point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Van Buskirk v. United Grp. of Cos., Inc.,

935 F.3d 49, 54 (2d Cir. 2019) (quoting Shrader v. CSX Transp. Inc., 70 F.3d 255, 257 (2d Cir.

1995)). “A motion for reconsideration should be granted only when the [movant] identifies ‘an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.’” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

       The Bail Reform Act provides, in relevant part, that the Court “may at any time amend the

order to impose additional or different conditions of release.” 18 U.S.C. § 3142(c)(3). When

considering an application to modify a defendant’s bail conditions, the Court considers “the

statutory standards applicable to the setting of bail.” United States v. Zuccaro, 645 F.2d 104, 106

(2d Cir. 1981). Specifically, the Court considers the nature and circumstances of the offenses

charged, the weight of the evidence against the defendant, the defendant’s personal characteristics

and criminal history, and the nature of the danger to the community posed by modification. See

18 U.S.C. § 3142(g).

       Courts have found that the authorization to amend a release order in Section 3142(c) “is

based on the possibility that a changed situation or new information may warrant altered release

conditions.” United States v. Lafrance, Cr. No. 16-10090-IT, 2016 WL 3882845, at *1 (D. Mass.

July 13, 2016). Accordingly, “[c]onditions of bail should properly be modified if a substantial



                                                2
          Case 1:21-cr-00058-MKV Document 49 Filed 07/21/21 Page 3 of 4




change in circumstances as they existed at the time bail was fixed is clearly shown.” United States

v. Falcetti, No. 02 CR 140(ILG), 2002 WL 31921179, at *1 (E.D.N.Y. Oct. 31, 2002).

       There is no compelling reason to revisit the Court’s earlier ruling. It bears emphasizing at

the outset that Reznik agreed to his conditions of release, which do not provide for travel to the

Northern District of New York or for any temporary additional travel upon consent of the

Government and approval of Pretrial Services. [ECF No. 18.] See United States v. Fishman, No.

1:20-cr-160 (MKV), 2020 WL 6365353, at *1 (S.D.N.Y. Oct. 29, 2020) (denying motion to modify

bail conditions to permit travel where “existing bail conditions were negotiated and agreed to by

[defendant] and were accepted by the Court”). The conditions Reznik now seeks to modify were

determined to be the least restrictive conditions that would reasonably assure his appearance and

the safety of the public. See 18 U.S.C. § 3142(c)(1)(B). Reznik has not identified any change in

circumstances from the time the conditions of release were imposed. There is no basis therefore

to find that the requested modification would still reasonably assure Reznik’s appearance and the

safety of the public. See Falcetti, 2002 WL 31921179, at *1 (denying motion to modify bail to

permit defendant on electronic monitoring to travel from New York to Florida because no change

in circumstances was shown).

       In his reconsideration motion, Reznik claims for the first time that he is a “professional

musician,” that “performing music is his chosen occupation,” and that “[a]ll work . . . performed

in his adult life outside of music is to support his endeavors as a musician.” [ECF No. 48.] Reznik

did not present this information to Pretrial Services in connection with his initial interview, to

Magistrate Judge Lehrburger at the time his conditions of release were set, or in his initial motion,

and therefore, it should not be considered here. See Nat’l Union Fire Ins. Co. of Pittsburgh v. Stroh

Cos., Inc., 265 F.3d 97, 115 (2d Cir. 2001) (affirming rejection of argument raised for the first time



                                                  3
         Case 1:21-cr-00058-MKV Document 49 Filed 07/21/21 Page 4 of 4




on a motion for reconsideration as untimely (collecting cases)). In any event, Reznik’s attempt to

recharacterize his motion as an employment-related request is unavailing. Reznik previously

reported to Pretrial Services that he worked as a translator. Although he mentioned that he was in

a band, Reznik never reported being a “professional musician” or that his membership in his band

is integral to his income and career. The Court thus rejects Reznik’s attempt to present his request

under a new theory. See Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (noting that a motion for reconsideration is “not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits, or otherwise taking a

second bite at the apple” (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998))).

       Accordingly, Reznik’s motion for reconsideration is DENIED. The Clerk of Court is

respectfully requested to close docket entry 48.



SO ORDERED.

                                                       ___ ____
                                                             _ _____
                                                                  _____
                                                                     _____________
                                                                                 ____
                                                                                    _ __
                                                                                    __ ____
                                                                                        _______
                                                        _________________________________    _ _____
Date: July 21, 2021                                     MARY  YK  AY VYS
                                                                KAY      Y KOCIIL
                                                                         YS
                                                                       VYSKOCIL
      New York, NY                                      United States
                                                                States District
                                                                        Diisttrict Judge
                                                                                   Jud
                                                                                     dge




                                                   4
